DETAILED ACTION
This non-final Office action is in response to the claims filed on June 21, 2019.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2019 was considered by the examiner. 

Claim Objections
Claims 8, 12, and 19 are objected to because of the following informalities:  
Claim 8, line 1 – “wherein second” should be amended to “wherein the second”
Claim 12, line 1 – “wherein horizontally” should be amended to “wherein the horizontally”
Claim 19, line 1 – “wherein horizontally” should be amended to “wherein the horizontally”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16, line 2 – “the first plate” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 10, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015012161A1 to Selz.
Selz discloses a security door system comprising: 
a door frame 14 having first and second vertically extending side members that define an opening therebetween; (see FIG. 2)
a door 2 disposed within the opening, secured to the frame via a hinged connection 40 along the first vertically extending side member, wherein a gap 18 is defined between an edge of the door, that is opposite the hinged connection, and the second vertically extending side member when the door is in a closed position; and 

Selz further discloses wherein the second plate extends horizontally in a direction away from the edge and toward the hinged connection, (claim 3) wherein the second plate spans between 25% and 75% of a distance between the first plate and the hinged connection, (claim 4) wherein the door further comprises a door handle 6, and wherein the door handle is secured to an opposing side of the door relative to the astragal, (claim 5) wherein the first and second plates are coplanar. (claim 6)
Selz further discloses a security astragal for a door comprising: a vertically extending plate that is configured to cover a gap defined between an edge of the door, that is opposite a hinge, and a door frame when the door is in the closed position: and a horizontally extending plate protruding from the vertically extending plate in a direction away from the edge and toward the hinge. (claim 9)
Selz further discloses the vertically extending plate and horizontally extending plate are coplanar. (claim 10)
Selz further discloses a security door system comprising: a door frame defining an opening; a door disposed within the opening, secured to the frame via a hinged connection along a first edge of the door, wherein a gap is defined between a second edge of the door, that is opposite the first edge. and the door frame when the door is in a closed position: and an astragal secured to an outside surface of the door between the first and second edges, the astragal having a vertically extending plate and a horizontally extending plate, wherein the vertically extending plate extends beyond the second edge and covers the gap when the door is 
Selz further discloses wherein the horizontally extending plate spans between 25% and 75% off a distance between the first plate and the first edge, (claim 16) wherein the vertically extending plate and horizontally extending plate are coplanar, (claim 17) and wherein the door further comprises a door handle, and wherein the door handle is secured to an opposing side of the door relative to the astragal. (claim 20)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Selz, as applied above, in further view of EP 2990580 A1 to Nilsson.
Selz fails to disclose that the first plate extends vertically between a top and a bottom of the door. Nilsson teaches of a similar device with a plate 142 that extends between a top and bottom of a door.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend the Selz first plate from the top to the bottom of the door, as taught by Nilsson, in order to provide coverage of the gap from the top to the bottom of the door.

Claims 7, 8, 11, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Selz, as applied above.
Selz fails to disclose wherein the first plate has a height to width ratio that ranges between 5:1 and 15:1. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included that the first plate has a height to width ratio that ranges between 5:1 and 15:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, it would have been an obvious matter of design choice to make the first plate of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art. Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first plate with a height to width ratio that ranges between 5:1 and 15:1 since absent any showing of unexpected results, a change in size is generally recognized as being within the level of ordinary skill in the art. (claims 7, 11, 18)
	Selz fails to disclose wherein second plate has a height to width ratio that ranges between 1:4 and 1:1. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included that the second plate has a height to width ratio that ranges between 1:4 and 1:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, it would have been an obvious matter of design choice to make the second plate with a height to width ratio that ranges between 1:4 and 1:1, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within 
Selz fails to disclose a ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included that the ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, it would have been an obvious matter of design choice to have a ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for a ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1since absent any showing of unexpected results, a change in size is generally recognized as being within the level of ordinary skill in the art. (claim 13)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634